 

 

FILED
UNITED STATES DISTRICT COURT February 3, 2020
EASTERN DISTRICT OF CALIFORNIA

CLERK, US DSITRICT COURT
EASTERN DISTRICT OF
CALIFORNIA

 

 

 

UNITED STATES OF AMERICA, Case No. 3:19-po-00258-DMC
Plaintiff,
Vv. ORDER FOR RELEASE OF
PERSON IN CUSTODY
JAMES E. HENNINGER.

Defendant.

 

 

 

TO: UNITED STATES MARSHAL:
This is to authorize and direct you to release JAMES E. HENNINGER; Case
No.: 3:19-po-00258-DMC: Charges: 36 CFR 261.10(e) from custody for the following
reason:
Release on Personal Recognizance

Bail Posted in the Sum of $

 

Unsecured Appearance Bond $

 

Appearance Bond with 10% Deposit

Appearance Bond with Surety

Corporate Surety Bail Bond

(Other): Time served; defendant to be released

2/3/2020.

issued at Sacramento, California on February 3, 2020 at 2:45 PM

By: ©).
VL”
agistyate Judge Dennis M. Cota

 

 
